Acknowledgement
This Notice of Allowance is in response to Information Disclosure Statement (IDS) filed 3/17/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2021 has been considered by the examiner.
Reasons for Allowance
Claims 1, 2, 4-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Collopy et al. (US 2010/0131304 A1), taken alone or in combination, does not teach the claimed computer system, tangible, non-transitory computer-readable medium, and computer-implemented method for identifying a vehicle operator in an autonomous or semi-autonomous vehicle, comprising: 
determining, by one or more processors, the identity of the vehicle operator, wherein the identity of the vehicle operator is determined either to be a known vehicle operator or an unknown vehicle operator;
determining, by the one or more processors, the vehicle operator is not authorized to operate the autonomous or semi-autonomous vehicle based upon the determined identity of the vehicle operator; 
limiting, by the one or more processors, operation of the vehicle when the vehicle operator is determined not to be authorized to operate the autonomous or semi-autonomous vehicle; 
determining, by the one or more processors, an insurance policy associated with the vehicle, wherein the insurance policy covers a plurality of vehicle operators; 
monitoring, by the one or more processors, information regarding operation of the autonomous or semi-autonomous vehicle based upon operating data, including data from one or more sensors disposed within the autonomous or semi-autonomous vehicle; 
determining, by the one or more processors, one or more risk levels associated with the vehicle operator based upon the information regarding operation of the autonomous or semi- autonomous vehicle; and 2 US.125793986.01Response to Non-Final Office Action of March 18, 2020 Application Number 16/266,490 
adjusting, by the one or more processors, the insurance policy based upon the functionality of not operating when the vehicle operator is determined not to be authorized to operate the autonomous vehicle, the identity of the vehicle operator, and the one or more risk levels associated with the vehicle operator.
Collopy et al. has been identified as the most relevant prior art. Specifically, Collopy et al. discloses a similar method (Figures 5 and 6) for identifying a vehicle operator in a vehicle, comprising:
determining, by one or more processors (i.e. system 300 in Figure 3), the identity of the vehicle operator (i.e. step 504 in Figure 5), wherein the identity of the vehicle operator is determined either to be a known vehicle operator or an unknown vehicle operator (see at least ¶0091);
determining, by the one or more processors, the vehicle operator is not authorized to operate the vehicle based upon the determined identity of the vehicle operator (see at least ¶0092-0093, with respect to steps 506 and 508 of Figure 5, regarding the determination of whether the driver is authorized to drive the vehicle);
limiting, by the one or more processors, operation of the vehicle when the vehicle operator is determined not to be authorized to operate the autonomous or semi-autonomous vehicle (see at least ¶0093, with respect to step 510 of Figure 5, regarding the immobilizing of the vehicle in response to determining that the driver is not authorized to drive the vehicle in step 508); 
determining, by the one or more processors, an insurance policy associated with the vehicle (see at least ¶0096, with respect to step 614 of Figure 6);
monitoring, by the one or more processors, information regarding operation of the vehicle based upon operating data, including data from one or more sensors disposed within the vehicle (see at least ¶0094, with respect to step 602 of Figure 6); 
determining, by the one or more processors, one or more risk levels associated with the vehicle operator based upon the information regarding operation of the vehicle (see at least ¶0094, with respect to steps 606 and 608 of Figure 6, regarding that the gathered data is analyzed and assessed to determine appropriate insurance rates); and 2 US.125793986.01Response to Non-Final Office Action of March 18, 2020 Application Number 16/266,490 
adjusting, by the one or more processors, the insurance policy based upon the identity of the vehicle operator and the one or more risk levels associated with the vehicle operator (see at least ¶0095-0096, with respect to steps 608 and 614 of Figure 6, regarding a new insurance rate is determined based on the assessed gathered data associated with the driver identified in step 504 of Figure 5; ¶0070, regarding that the identification of the driver is required before monitoring their driving).
However, Collopy et al. does not disclose that the method is directed towards the operation of an autonomous or semi-autonomous vehicle, nor does Collopy et al. disclose that that the insurance policy covers a plurality of vehicle operators and that adjustment of the insurance policy is additionally based upon the functionality of not operating when the vehicle operator is determined not to be authorized to operate the autonomous vehicle, as claimed. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious before the effective filing date. This Notice of Allowance is in agreement with the allowable subject matter indicated in the Office Action mailed 3/18/2020 of parent application 14/934,339 by Examiner Peter Nolan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661